Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are pending in the application.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Since the instant application claims the benefit under 35 USC § 119(a-d) of foreign priority application 15306737.6 filed in the European Patent Office on October 30, 2015, the disclosure of the foreign priority application was reviewed because of the possibility of intervening art.  
2163.02    Standard for Determining Compliance With the Written Description Requirement [R-11.2013]
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").

2163.03    Typical Circumstances Where Adequate Written Description Issue Arises [R-10.2019]
A description requirement issue can arise in a number of different circumstances where it must be determined whether the subject matter of a claim is supported in an application as filed. See MPEP § 2163 for examination guidelines pertaining to the written description requirement. Most typically, the issue will arise in the following circumstances:
III.    RELIANCE ON PRIORITY UNDER 35 U.S.C. 119 
Under 35 U.S.C. 119(a) or (e), the claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawai v. Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).

It was found that the foreign priority application fails to provide adequate support for the entire scope of instant claims 1-5.  The disclosure of the foreign priority application fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  See specifically page 6 of the EP foreign priority document wherein compounds of Formula (IA) have where variable M represents gold (Au).  Compounds of Formula (IA) in instant claim 1 wherein M represents Cobalt (Co), Manganese (Mn) or Nickel (Ni) 


Information Disclosure Statement
	It is noted that an Information Disclosure Statement (IDS) had not been filed at the time of this Office Action.  It is suggested that if Applicant intends to file references on an IDS that are material to patentability of the instant claimed invention as defined by 37 CFR 1.56(b), that the IDS be filed when responding to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6-8 are indefinite because the claimed process does not prepare a compound of formula (IA) in claim 1 since the M variable in claim 1 does not represent gold.  See the gold-containing complex reactant in instant claim 6.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 6-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,577,375.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the process claimed in the patent anticipates and/or renders obvious the instant claimed process of preparation invention of claim 6-8 since the same gold-containing complex of formula (III) is reacted with the same compound of formula (II).  .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	Salehi et al. {Tetrahedron Letters (1991), 32(29), 3453-3456} - who disclose Compound 1 in Figure 1 on page 3454,

    PNG
    media_image1.png
    228
    511
    media_image1.png
    Greyscale

{a compound of Formula (IA), 
    PNG
    media_image2.png
    324
    299
    media_image2.png
    Greyscale
, wherein X = 
    PNG
    media_image3.png
    78
    99
    media_image3.png
    Greyscale
; 
M = H2;  and 
A- = Cl-};  

Li et al. {Journal of the American Chemical Society (2003), 125(35), pages 10693-10702} - who disclose Compound 8 in Scheme 1 on page 10697,

    PNG
    media_image4.png
    667
    665
    media_image4.png
    Greyscale
,
{a compound of Formula (IA), 
    PNG
    media_image2.png
    324
    299
    media_image2.png
    Greyscale
, 
wherein X = 
    PNG
    media_image5.png
    95
    87
    media_image5.png
    Greyscale
; 
M = Manganese; and 
A- = Br-};  



Sabater et al. {Dalton Transactions, January 2015, 44(8), pages 3701-3707} – who disclose, for instance, Compound Ni-MA in Scheme 1 on page 3702,

    PNG
    media_image6.png
    672
    632
    media_image6.png
    Greyscale

{a compound of Formula (IA), 
    PNG
    media_image2.png
    324
    299
    media_image2.png
    Greyscale
, wherein X = 
    PNG
    media_image5.png
    95
    87
    media_image5.png
    Greyscale
; 
M = Nickel; and 
A- = Cl-};  


Sabater et al. {Journal of Biological Inorganic chemistry, published online April 7, 2015, 20, pages 729-738} – who disclose Nickel (II) complex of guanidinium phenyl porphyrin on page 729 and page 731, column 1 (Ni-PG),

    PNG
    media_image7.png
    386
    415
    media_image7.png
    Greyscale

{a compound of Formula (IA), 
    PNG
    media_image2.png
    324
    299
    media_image2.png
    Greyscale
, 
wherein X = 
    PNG
    media_image8.png
    85
    102
    media_image8.png
    Greyscale
; 
M = Nickel; and 
A- = Cl-};       or

Romera et al. {Inorganic Chemistry, 2010, 49(18), pages 8558-8567} and as evidenced by Rowe et al. {Handbook of Pharmaceutical Excipients. London: Pharmaceutical Press, 6th Edition, 2009} – who Romera et al. disclose, for instance, Ni-2 in Figure 3 on page 8562 and disclose the preparation of Ni-2 on page 8560 wherein Ni-2 is dissolved in dimethyl sulfoxide and in water,

    PNG
    media_image9.png
    411
    520
    media_image9.png
    Greyscale

{a compound of Formula (IA), 
    PNG
    media_image2.png
    324
    299
    media_image2.png
    Greyscale
, 
wherein X = 
    PNG
    media_image5.png
    95
    87
    media_image5.png
    Greyscale
; 
M = Nickel; and 
A- = Cl-}.
Each of the above cited prior art disclose at least one compound that is embraced by the instant claims as shown above.  Further, Romera et al., for instance, disclose his compounds in dimethyl sulfoxide (DMSO) and in water, which are both known pharmaceutically acceptable excipients.  See pages 238 and 766 of Rowe et al. {Handbook of Pharmaceutical Excipients. London: Pharmaceutical Press, 6th Edition, 2009}.  Therefore, the instant claimed invention is anticipated by each of the above cited prior art.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 17, 2022
Book XXV, page 39